DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 25 August 2022, Claim(s) 3 and 12-15 are withdrawn.  The currently pending claims are Claims 1-15.  
	Applicants’ remarks and amendments have been carefully considered; however, they are not found persuasive and the rejections are maintained.
Double Patenting/Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 has been accepted and mooted the DP rejection. The second DP has been withdrawn upon further review.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atchetee in view of DuPasquier.
	Claims 1, 2, 4: Atchetee discloses a semiconductive insulation shielding material comprising a polymer such as ethylene-vinyl acetate EVA and/or ethylene ethyl acrylate EEA (thus meeting the claimed polar ethylene-based copolymer limitation) and a carbon black component (abs, ¶4, 5, 30 and claims). In particular, Atchetee discloses the carbon black having a BET of 65-75 m2/g and a DPA of 120-127 cc/100 g (abs, ¶22-24, 46 and examples). Further, Atchetee discloses the carbon black providing conductivity, viscosity, smoothness and/or stripability to the material and is motivated to employ known carbon black components to optimize the material composition (¶26-28, 39, 45 and examples). The difference between the Atchetee reference and the claimed subject matter is that the Atchetee reference does not disclose the carbon black having the claimed water uptake and oil absorption number. The Atchetee reference teaches known carbon black components and the claim calls for the carbon black to have a specific water uptake and oil absorption ranges. The secondary reference of DuPasquier discloses a composite with a polar ethylene copolymer and various carbon black components having an oil absorption 100-200 mL/100 g and a BET of 150-1500 m2/g (¶36-41, 61 and examples). In particular, DuPasquier discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black components such as Vulcan and Black Pearl (listed in table 1A of Atchetee) and LITX 50 or 200 (abs, ¶44-46, 66).  It is noted that LITX 50 is listed by applicant’s as meeting the claimed BET, OAN and water uptake range (examples). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the carbon black of DuPasquier in the composition of Atchetee to gain the benefit of enhanced conductivity and/or viscosity as motivated by Atchetee and solved by DuPasquier. It is noted that the “consisting essentially of” limitation is met by the Atchetee reference disclosing the 2 or 3 components system (Tables 1-4 with accompanying text).
	Claim 5: Atchetee and DuPasquier do not require a mixture of carbon black components (Atchetee: Tables 1-4 with accompanying text).
	Claims 6 and 7: Atchetee and DuPasquier disclose the presence of known additives and the claimed loading amounts for the carbon black and the polymer components.  (Atchetee: Tables 1-5 with accompanying text).
	Claims 8 and 9: Regarding the various claimed properties such as the claimed conductivity/resistivity at various loadings and/or surface area, it is the examiner's position that the composition of Atchetee and DuPasquier would be expected to display these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Atchetee and DuPasquier references teach the same components within the same loading ranges and chemical environment (i.e. the same LITX 50 or 200 carbon black mixed with the same EVA polymer); thus, it would be reasonably expected that the same chemical and conductive behavior would be exhibited.  
	Claims 10 and 11: Atchetee and DuPasquier disclose mixing the components in a kneader to arrive at a crosslinked semiconductive composite (Atchetee: ¶5, 14, 41 and Examples).
Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kjellqvist in view of Endo (a translation is attached to the WIPO document and referenced from hereon).
	Claims 1, 2, 4: Kjellqvist discloses a semiconductive shielding composite comprising a polymer such as EVA and EAA and a carbon black component (abs, ¶7-11, 15-17, 24, example 1 and claims). In particular, Kjellqvist discloses the carbon black having a BET of 50-1000 m2/g such as XC500 (abs, ¶30 and example 1). Further, Kjellqvist discloses the carbon black providing conductivity and/or viscosity at low loading to the material and is motivated to employ known carbon black components to optimize the material composition (¶33 and examples). The difference between the Kjellqvist reference and the claimed subject matter is that the Kjellqvist reference does not disclose the carbon black having the claimed water uptake and oil absorption number. The Kjellqvist reference teaches known carbon black components and the claim calls for the carbon black to have a specific water uptake and oil absorption ranges. The secondary reference of Endo discloses a composite with a polar ethylene copolymer and the substitution of equivalent carbon black components (pp 6 and examples). In particular, Endo discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black such as XC by Cabot (the carbon black employed by Kjellqvist) and LITX 50 or 200 (pp 6 and 18).  It is noted that LITX 50 or 200 are disclosed in applicant’s specification as meeting the claimed BET, OAN and water uptake range (examples). Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the carbon black of Endo in the composition of Kjellqvist to gain the benefit of enhanced conductivity and/or viscosity as motivated by Kjellqvist and solved by Endo. It is noted that the “consisting essentially of” limitation is met by the Kjellqvist reference disclosing the 2 or 3 components system (see examples).
	Claim 5: Kjellqvist and Endo do not require a mixture of carbon black components (Kjellqvist: Tables 1 and 2 with accompanying text).
	Claims 6 and 7: Kjellqvist and Endo disclose the presence of known additives and the claimed loading amounts for the carbon black and the polymer components (Kjellqvist: Tables 1 and 2 with accompanying text).
	Claims 8 and 9: Regarding the various claimed properties such as the claimed conductivity/resistivity at various loadings and/or surface area, it is the examiner's position that the composition of Kjellqvist and Endo would be expected to display these properties since such properties are evidently dependent upon the nature of the composition used.   In particular, MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. The Kjellqvist and Endo references teach the same components within the same ranges and chemical environment (i.e. the same LITX 50/200 carbon black mixed with the same EVA polymer); thus, it would be reasonably expected that the same chemical and conductive behavior would be exhibited.  
	Claims 10 and 11: Kjellqvist and Endo disclose mixing the components in a kneader and to arrive at a crosslinked semiconductive composite (Kjellqvist: ¶44-45 and Examples).
	
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the proper comparison with the only the primary reference instead of the combination recited in the rejection since the properties of the combined composition would be hypothetical and the unexpected results of (a) the water uptake of various carbon black samples based on a PCT showing and (b) the loading levels on the volume resistivity based on samples CE1 to CE6 of Table 1 and IE1 to IE7 of Table 2 recited in [00104] to [00106] (pp 5-11).
The examiner respectfully disagrees and notes that the instant claims are not directed to hypothetical properties of the composite but to the properties of the carbon black within the composite. In particular, DuPasquier discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black components such as Vulcan and Black Pearl (listed in table 1A of Atchetee) and LITX 50 or 200 (abs, ¶44-46, 66). Similarly, Endo discloses the selection of the carbon black to provide enhanced conductivity and/or viscosity behavior and the substitution of known carbon black such as XC by Cabot (the carbon black employed by Kjellqvist) and LITX 50 or 200 (pp 6 and 18).  It is noted that LITX 50 is listed by applicant’s as meeting the claimed BET, OAN and water uptake range (examples).  Thus, the cited references disclose the claimed carbon black along with a the claimed polar ethylene-based copolymer as components of the composite material and since applicant has not provided any showing, arguments, nor evidence that the combination would be repugnant to a skilled artisan, the combination is deemed proper and maintained. Regarding the arguments directed to the water uptake, it is noted that the following reply is only directed to the table on pp 7 since the original showing was not present in the specification nor provided in a declaration. The examiner respectfully notes that (a) the showing is directed to the properties of various carbon blacks instead of the overall claimed composite and (b) the cited references disclose the same LITX50 carbon black thus the same properties are inevitably present. It is unclear to the examiner how the showing is providing any unexpected results since it merely reflects the values of a known and commercially available carbon black and applicant has not provided any arguments that the combination is unexpected or critical – thus the rejection is deemed proper and maintained. Regarding the argument based on the loading levels on the volume resistivity based on samples CE1 to CE6 of Table 1 and IE1 to IE7 of Table 2 recited in [00104] to [00106], the examiner is not able to provide a suitable response since such the referenced tables do not seem to be present in the instant specification – See the last section is [00101] on page 26 of the specification. For compact prosecution purposes, the examiner notes that the exhibit seems to indicate the unexpected result of a loading threshold to gain similar volume resistivity behavior.  At the onset, it is noted that independent claim 1 is silent regarding any loading values. In order to overcome the prima facie case of obviousness, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) a pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, the applicant intends to show criticality or unexpected result of the carbon. However, it is noted that the instant claims do not seem to be commensurate with the showing since showing is directed to specific copolymers, loading amounts and/or carbon black while the instant claims are directed to broader ranges of components and loading amounts. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness and the rejections are maintained.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764